MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 30 2020, 9:11 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joshua Andrew Jones,                                     October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1108
        v.                                               Appeal from the St Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable John M.
Appellee-Plaintiff.                                      Marnocha, Judge
                                                         Trial Court Cause No.
                                                         71D02-1907-F6-759



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020               Page 1 of 8
                                                 Case Summary
[1]   Joshua Andrew Jones appeals his conviction for domestic battery, a Class A

      misdemeanor. We affirm.


                                                         Issue
[2]   Jones raises a single issue on appeal—namely, whether prosecutorial

      misconduct warrants the reversal of his conviction.


                                                         Facts
[3]   On the evening of July 21, 2019, Jones and his then-girlfriend, Samantha Pohl,

      met Marc and Lisa McCoy at the Fire Rock restaurant in South Bend, Indiana.

      The couples socialized for approximately two hours, and Pohl drank heavily.

      Jones and Pohl subsequently returned to Jones’ house, where they argued. The

      heated verbal argument spilled outside the house. At one point, Jones

      telephoned Pohl’s brother, 1 who declined to pick Pohl up and drive her home. 2


[4]   Pohl suffered a stroke fifteen years before the relevant period. The right side of

      Pohl’s body is paralyzed, and she wears a leg brace. As a result, Pohl has

      impaired mobility. At the height of the argument, Pohl walked away from

      Jones’ premises, which was a laborious task, given Pohl’s disability. As Pohl

      walked away from Jones, Jones “pushed [Pohl] down a lot.” Tr. Vol. II p. 21.




      1
          Pohl’s brother, whose surname does not appear in the record, is also named Marc.
      2
          Pohl does not drive.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020        Page 2 of 8
      In all, Jones pushed Pohl down at least four times. In an alley near Jones’

      house, Jones again shoved Pohl to the ground. Jones then climbed on top of

      Pohl, yanked a necklace from her throat, and struck her repeatedly. Pohl

      screamed for help, cried, and urinated on herself during the attack.


[5]   From a nearby house, two teenagers “hear[d] yelling and screaming” and

      decided to investigate. Id. at 87. In an alley near Jones’ house, the teenagers

      saw Jones repeatedly “hitting [Pohl] with both hands” and “throwing her on

      the ground[.]” Id. at 90, 111. The teenagers alerted Corporal Dan Banicki of

      the St. Joseph County Police Department, who lived nearby. Corporal Banicki

      called for backup and responded to the scene.


[6]   On July 26, 2019, the State charged Jones with domestic battery, a Class A

      misdemeanor, and strangulation, a Level 6 felony. The trial court held Jones’

      jury trial on February 27 and 28, 2020. In preliminary instructions to the jury,

      the trial court repeatedly advised that the State bore the burden of proof

      regarding the charged offenses. The trial court also instructed the jury as

      follows:


              Under the law of the State of Indiana, a person charged with a
              crime is presumed to be innocent. To overcome this
              presumption of innocence, the State must prove the defendant
              guilty of each essential element of the crime or crimes charged
              beyond a reasonable doubt. This presumption of innocence
              continues in favor of the defendant throughout the trial. You
              should fit the evidence to the presumption the defendant is
              innocent if you can reasonably do so.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020   Page 3 of 8
              Because he is presumed to be innocent, the defendant is not required to
              present any evidence to prove his innocence or to provide any
              explanation. If, at the end of the trial, you have reasonable doubt
              concerning the defendant’s guilt as to any charge or charges, you
              must find him not guilty as to that charge or those charges.
Id. at 7 (emphasis added).


[7]   Jones testified in his own defense. Most relevantly, Jones testified that: (1) Pohl

      drank to excess earlier in the evening and became aggressive; (2) Pohl made

      “two assaults on [Jones] and [a] third attempt”; and (3) Pohl’s brother was on

      the phone with Jones during Pohl’s “confrontation[s.]” Id. at 150, 152. On

      cross-examination of Jones, the following colloquy ensued:


              Q. Now, your friend Marc [McCoy] came yesterday specifically
              to testify about [Pohl]’s behavior before all this happened; is that
              right?


              A. Yes.


              Q. And is [Pohl’s] brother going to testify next about the phone
              calls and her hollering?


              A. I don’t understand the question.


              Q. Well, you testified that [Pohl’s] brother was also a witness to
              things she said on the phone and –


              A. Absolutely, he was.


              Q. So is he testifying next?

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020   Page 4 of 8
              A. Not that I’m aware of, unfortunately.
Id. at 154. Jones did not object to the State’s line of questioning.


[8]   At the close of the evidence, the trial court gave its final jury instructions,

      wherein the trial court reiterated that: (1) the State bore the burden of proof; (2)

      Jones “[wa]s presumed to be innocent”; and (3) Jones “[wa]s not required to

      present any evidence to prove his innocence or to provide any explanation.” Id.

      at 180. The jury found Jones guilty of domestic battery and not guilty of

      strangulation. On May 20, 2020, the trial court imposed a one-year suspended

      sentence, ordered Jones to serve one year of probation, and maintained an

      existing no-contact order as to Pohl. Jones now appeals.


                                                  Analysis
[9]   Jones alleges that prosecutorial misconduct warrants the reversal of his

      conviction.


              In reviewing a claim of prosecutorial misconduct properly raised
              in the trial court, we determine (1) whether misconduct occurred,
              and if so, (2) “whether the misconduct, under all of the
              circumstances, placed the defendant in a position of grave peril to
              which he or she would not have been subjected” otherwise. A
              prosecutor has the duty to present a persuasive final argument
              and thus placing a defendant in grave peril, by itself, is not
              misconduct. “Whether a prosecutor’s argument constitutes
              misconduct is measured by reference to case law and the Rules of
              Professional Conduct. The gravity of peril is measured by the
              probable persuasive effect of the misconduct on the jury’s
              decision rather than the degree of impropriety of the conduct.” To
              preserve a claim of prosecutorial misconduct, the defendant

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020   Page 5 of 8
               must—at the time the alleged misconduct occurs—request an
               admonishment to the jury, and if further relief is desired, move
               for a mistrial.


       Stettler v. State, 70 N.E.3d 874, 881-82 (Ind. Ct. App. 2017) (quoting Ryan v.

       State, 9 N.E.3d 663, 667 (Ind. 2014)) (internal citations omitted). This issue is

       waived for Jones’ failure to object below. Washington v. State, 902 N.E.2d 280,

       290 (Ind. Ct. App. 2009) (holding that a defendant who fails to object to

       allegedly improper comments of a prosecutor fails to preserve any claim of

       prosecutorial misconduct for appellate review).


[10]   Jones attempts to circumvent waiver by alleging fundamental error. To

       constitute fundamental error, prosecutorial misconduct must constitute a clearly

       blatant violation of basic and elementary principles of due process, present an

       undeniable and substantial potential for harm, and make a fair trial

       impossible. Lainhart v. State, 916 N.E.2d 924, 931-32 (Ind. Ct. App. 2009).


[11]   Specifically, Jones argues that the prosecutor committed misconduct by

       commenting on Jones’ failure to call Pohl’s brother to testify on Jones’ behalf.

       It is well-settled that “[i]t is improper for a prosecutor to suggest that a

       defendant shoulders the burden of proof in a criminal case.” Id. at 936; see also

       Wright v. State, 690 N.E.2d 1098, 1112 (“It is . . . improper to suggest . . . that

       defendant has the burden of proof in a criminal case by inquiring in closing

       argument why the defendant did not call a witness to testify on his behalf.”).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020   Page 6 of 8
[12]   Additionally, however, “Indiana cases have consistently held that a

       prosecutor’s improper statements concerning a defendant’s failure to present

       witnesses may be cured by the trial court advising the jury that the defendant

       was not required to prove his innocence or to present any evidence.” Lainhart,
916 N.E.2d at 937; see also Guy v. State, 755 N.E.2d 248, 258 (Ind. Ct. App.

       2001) (holding that jury instructions are presumed to cure any improper

       statements made during trial”).


[13]   In Wright, after a jury convicted Wright of felony murder, conspiracy to commit

       robbery, and criminal confinement, Wright argued on appeal, inter alia, that the

       prosecutor improperly commented on Wright’s failure to call his girlfriend to

       testify. In acknowledging the prosecutor’s error, our Supreme Court opined as

       follows:


               It is . . . improper to suggest, as the prosecutor did in this case,
               that defendant has the burden of proof in a criminal case by
               inquiring in closing argument why the defendant did not call a
               witness to testify on his behalf. Nevertheless, here, the court had
               preliminarily instructed the jury that defendant was presumed innocent
               until proven guilty beyond a reasonable doubt, and that defendant was
               not required to present any evidence or prove his innocence. The court’s
               final instructions again reminded the jury that the State has the burden
               of proving defendant guilty beyond a reasonable doubt. In light of
               these instructions, the weight of the evidence, and the de minimis
               nature of this impropriety, the prosecutor’s comment certainly
               did not place defendant in a position of grave peril.


       Wright, 690 N.E.2d at 1112 (citations omitted), emphasis added. Our Supreme

       Court, thus, found that “reversal based on prosecutorial misconduct [wa]s not


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020    Page 7 of 8
       warranted” because the trial court’s instructions cured the error. Id. at 1111.

       Such is the case here.


[14]   It was improper for the prosecutor to comment upon Jones’ failure to call

       Pohl’s brother to testify on Jones’ behalf. The trial court, however, cured the

       prosecutor’s improper statement through its jury instructions. See Lainhart, 916
N.E.2d at 937; see also Wright, 690 N.E.2d at 1112. Both preliminarily and in

       final instructions, the trial court admonished the jury that the burden of proof

       rested with the State to prove Jones’ guilt beyond a reasonable doubt.

       Additionally, the trial court explicitly instructed the jury that Jones “[wa]s not

       required to present any evidence to prove his innocence or to provide any

       explanation.” Tr. Vol. II pp. 7, 180. Based on the trial court’s instructions that

       cured the improper comment and the weight of the evidence against Jones, we

       do not find that prosecutorial misconduct placed Jones in grave peril. Jones

       has, therefore, failed to establish fundamental error.


                                                 Conclusion
[15]   The trial court cured the prosecutor’s improper comment during the trial, and

       reversal of Jones’ conviction is not warranted. We affirm.


[16]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1108| October 30, 2020   Page 8 of 8